DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-9, 12,19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al (Pub. No.: US 2012/0289843) in view of Zhao et al (Pub. No.: US 2014/0187949)
Regarding claims 1,12, 21, Chopra et al disclose a navigation assistance system for assisting in navigating an interventional instrument within a subject during an interventional procedure [see abstract], the navigation assistance system comprising:
to provide a current position and shape of the interventional instrument [see 0034, 0036,0049, 0054-0055,0068] by disclosing navigation processor 160 receives pose and shape information for the medical device 110 from the pose/shape processor 130 [see 0049];
a processor and tangible non-transitory computer readable medium cause the processor to:
provide a target position defining a position of a target to which the interventional instrument is to be moved [see 0075, fig 4];
provide configuration information being indicative of possible configurations of the interventional instrument [see 0000-0010,0049,0067] and to determine the configuration information based on current positions and shapes of the interventional instrument, which are provided by the light source and to the light detector (processor 130 which behaves as a light detector, emphasis added) when the interventional instrument is moved, and to provide the configuration information [see 0036] by disclosing position and shape sensors such as Fiber Bragg Gratings (or other strain sensors such as those employing Rayleigh scattering) distributed along the length of the medical device 110 so that light passing through the fiber optic cable is processed by the pose /shape processor 130 (which behaves as a light detector, emphasis added) to determine a current pose and shape of the medical device 110 [see 0036];
determine a possible path for the interventional instrument, which allows the interventional instrument to reach the target, based on the current position and shape of the interventional instrument, the target position and the configuration information [see fig 4,0036, 0045, 0049,0054, 0063-0064] by disclosing the surgeon may determine a suitable navigational path to a target by analyzing the acquired images of the anatomical structure or the extracted 4-D shape information so as to take into account any damage to the patient that the medical device 110 may cause as it moves towards the target as well as the shortest time and/or shortest path. Alternatively, a computer program may cause a processor to perform such analysis to determine the navigational path using an artificial intelligence techniques [see 0045],

Per paragraph 0045, the possible path is determined based on shape information (configuration information) so as to take into account any damage to the patient that the medical device 110 may cause as it moves towards the target as well as the shortest time and/or shortest path [see 0045] and a display for displaying the determined possible path [see 0054,0063 -0064].
Chopra et al may not explicitly mention a light detector; however, the pose /shape processor 130 (which behaves as a light detector, emphasis added) to determine a current pose and shape of the medical device 110 [see 0036].
Nonetheless, Zhao et al disclose the optical fiber may be used to monitor the shape of at least a portion of the catheter system 202. More specifically, light passing through the optical fiber is processed by the tracking system 206 for detecting the shape of the catheter system 202 and for utilizing that information to assist in interventional procedures. The tracking system 206 may include a detection system for generating and detecting the light used for determining the shape of the catheter system 202 [see 0045].
Zhao et al disclose the navigation system 210, as part of the control system 116, processes information from the tracking system 206 to determine a navigational path for the interventional instrument through the anatomical system to the target anatomical structure. The navigation system 210 may also monitor the navigational path of the interventional instrument as it moves through the anatomical system to a target structure [see 0052].
Chopra et al don’t disclose provide configuration information being indicative of possible configurations of the interventional instrument based on constraints of the interventional instrument.
Nonetheless, Zhao et al disclose the planned deployment location can be selected based upon the instrument operational capability information; in many patients a nearest point deployment location may be impossible for the distal end of the interventional instrument to reach because the instrument has insufficient bend capability (relied on as a constraint of the instrument, emphasis added) within the size and elasticity constraints of the selected anatomic passageway. For example, if the interventional instrument has an inflexible (relied on as a constraint of the instrument, emphasis added) distal end that permits little or no bending. When selecting a deployment location, the planning system also confirms that the interventional tool is capable of extending from the catheter a sufficient distance to reach the target structure to perform the interventional procedure [see 0061].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chopra et al and Zhao et al by using a detection system for generating and detecting the light used for determining the shape of the catheter system; for generating and detecting the light used for determining the shape of the catheter system 202 [see 0045, Zhao et all] by providing configuration information being indicative of possible configurations of the interventional instrument based on constraints of the interventional instrument; so the interventional tool is capable of extending from the catheter a sufficient distance to reach the target structure to perform the interventional procedure [see 0061, Zhao et all].

Regarding claim 2, Chopra et al disclose wherein the position and shape providing unit (pose/shape processor 130) is adapted to provide the current position and shape by optical shape sensing [see 0036].

Regarding claim 4, Chopra et al disclose an anatomical element indicator providing unit for providing an anatomical element indicator (indication 721) indicating an anatomical element [see 0046 - 0047 and fig 7] and an image providing unit (image processor 140) for providing an image of the subject showing the indicated anatomical element wherein the target position providing unit is adapted to determine the target position based on the provided anatomical element indicator and the provided image and to provide the determined target position [see 0046-0047].
Regarding claim 6, Chopra et al disclose allow a user to input the target position and to provide the target position input by the user [see 0044] by disclosing one or more targets are identified in the anatomical structure. The targets are locations or objects in or adjacent to the anatomical structure where or upon which a medical procedure is to be performed. For example, the target maybe a tumor in or adjacent to the anatomical structure. The target(s) may be identified by a surgeon [see 0044].

Regarding claim 7, Chopra et al disclose an anatomical information providing unit for providing anatomical information being indicative of the anatomy within the subject, wherein the path determination unit is adapted to determine the possible path also based on the anatomical information [see 0045] by analyzing the acquired images of the anatomical structure or the extracted4-D shape information so as to take into account any damage to the patient that the medical device 110 may cause as it moves towards the target as well as the shortest time and/or shortest path [see 0045].

Regarding claim 8, Chopra et al disclose interventional procedure constraints (resistive force/forward nudging force) to be considered while moving the interventional instrument during performing the interventional procedure and to determine the possible path also based on the interventional procedure constraints [see 0063-0064].

Regarding claim 9, Chopra et al determine a possible path, which allows the interventional instrument to reach a position being as close as possible to the target [see 0065], based on the current position and shape of the interventional instrument, the target position and the possible configurations of the interventional instrument, if a possible path, which allows the interventional instrument to reach the target, is not determinable [see 0034,0049,0054-0055, 0063-0064 and 0068].


Regarding claim 16, Chopra et al disclose wherein the instructions further cause the processor to provide the current position and shape by optical shape sensing [see 0036] by disclosing position and shape sensors such as Fiber Bragg Gratings (or other strain sensors such as those employing Rayleigh scattering) distributed along the length of the medical device 110 so that light passing through the fiber optic cable is processed by the pose/shape processor 130 (which behaves as a light detector, emphasis added) to determine a current pose and shape of the medical device 110 [see 0036]. 

Regarding claim 17, Chopra et al disclose an anatomical element indicator providing unit for providing an anatomical element indicator (indication 721) indicating an anatomical element [see 0046 - 0047 and fig 7] and an image providing unit (image processor 140) for providing an image of the subject showing the indicated anatomical element wherein the target position providing unit is adapted to determine the target position based on the provided anatomical element indicator and the provided image and to provide the determined target position [see 0046-0047]. 

Regarding claim 19, Chopra et al disclose allow a user to input the target position and to provide the target position input by the user [see 0044] by disclosing one or more targets are identified in the anatomical structure. The targets are locations or objects in or adjacent to the anatomical structure where or upon which a medical procedure is to be performed. For example, the target maybe a tumor in or adjacent to the anatomical structure. The target(s) may be identified by a surgeon [see 0044].

Regarding claim 20, Chopra et al disclose provide anatomical information (shape of the passage of the anatomical structure, see 0050) being indicative of anatomy within the subject [see 0050] and to determine the possible path also based on the anatomical information [see 0050-0051, 0063- 0064, 0068-0069 and fig 6-7]. 

Regarding claim 22, Chopra et al disclose wherein the instructions further cause the processor to provide the current position and shape by optical shape sensing [see 0036] by disclosing position and shape sensors such as Fiber Bragg Gratings (or other strain sensors such as those employing Rayleigh scattering) distributed along the length of the medical device 110 so that light passing through the fiber optic cable is processed by the pose /shape processor 130 (which behaves as a light detector, emphasis added) to determine a current pose and shape of the medical device 110 [see 0036].

Regarding claim 23, Chopra et al disclose an anatomical element indicator providing unit for providing an anatomical element indicator (indication 721) indicating an anatomical element [see 0046- 0047 and fig 7] and an image providing unit (image processor 140) for providing an image of the subject showing the indicated anatomical element wherein the target position providing unit is adapted to determine the target position based on the provided anatomical element indicator and the provided image and to provide the determined target position [see 0046-0047].

Claims 5, 10-11, 18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al (Pub. No.: US 2012/0289843) in view of Zhao et al (Pub. No.: US 2014/0187949) as applied to claims 1, 12, 21 above and further in view of Boese et al (Pub. No.: US 2012/0296196). 
Regarding claims 5,18, 24, Chopra et al, Zhao et al may not explicitly mention providing an interventional procedure indicator indicating the interventional procedure to be performed; providing assignments between interventional procedure indicators and anatomical element indicators indicating anatomical elements and determining the anatomical element indicator based on the provided interventional procedure indicator and the provided assignments and to provide the determined anatomical element indicator.
Nonetheless, Boese et al disclose providing an interventional procedure indicator indicating the interventional procedure to be performed [see abstract, 0013-0017,0050-0054]; providing assignments (puncturing, see 0018-0020,0050-0054) between interventional procedure indicators and anatomical element indicators indicating anatomical elements [see 0013-0017, 0024,0049] and determining the anatomical element indicator based on the provided interventional procedure indicator and the provided assignments and to provide the determined anatomical element indicator [see 0018-0020, 0050-0058].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chopra et al, Zhao et al and Boese et al by providing an interventional procedure indicator indicating the interventional procedure to be performed; providing assignments between interventional procedure indicators and anatomical element indicators indicating anatomical elements and determining the anatomical element indicator based on the provided interventional procedure indicator and the provided assignments and to provide the determined anatomical element indicator; it enables the person performing the intervention to navigate well and reliably in order finally optionally with a further manual or automatic change to the projection angle--to bring the intervention to an end [see 0058, Boese et all].

Regarding claim 10, Chopra et al, Zhao et al don't disclose perform a percutaneous mitral valve repair procedure to provide the position of the mitral valve as the target position.
Nonetheless, Boese et al disclose perform a percutaneous mitral valve repair procedure wherein the target position providing unit is adapted to provide the position of the mitral valve as the target position [see 0017-0020,0052-0053].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chopra et al, Zhao et al and Boese et al by performing a percutaneous mitral valve repair procedure and providing the position of the mitral valve as the target position; it enables a better selection of a puncture site and more precise guidance of the catheter to the puncture site [see 0019, Boese et al].

Regarding claim 11, Chopra et al, Zhao et al don't disclose wherein the percutaneous mitral valve repair procedure includes puncturing the inter atrial septum at a puncture location, in order to allow the interventional instrument to be introduced into the left atrium of the heart of the subject wherein the path determination unit is adapted to determine a possible path for reaching the mitral valve, when a distal tip of the interventional instrument is located at a location on the interatrial septum, at which the interatrial septum is intended to be punctured.
Nonetheless, Boese et al disclose puncturing the interatrial septum at a puncture location, in order to allow the interventional instrument to be introduced into the left atrium of the heart of the subject [see 0041] and adapted to determine a possible path for reaching the mitral valve, when a distal tip of the interventional instrument is located at a location on the interatrial septum, at which the interatrial septum is intended to be punctured [see 0029,0052-0053].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Chopra et al, Zhao et al, Boese et al by puncturing the interatrial septum at a puncture location, in order to allow the interventional instrument to be introduced into the left atrium of the heart of the subject and adapted to determine a possible path for reaching the mitral valve, when a distal tip of the interventional instrument is located at a location on the interatrial septum, at which the interatrial septum is intended to be punctured; it enables a better selection of a puncture site and more precise guidance of the catheter to the puncture site [see 0019, Boese et al].

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive.

Applicant argues 
However, in many patients a nearest point deployment location may be impossible for the distal end of the interventional instrument to reach because the instrument has insufficient bend capability within the size and elasticity constraints of the selected anatomic passageway. A more suitable deployment location may be at a point on an anatomic passageway wall where the interventional instrument has an approach angle to the passageway wall that is within the bending capability of the instrument. For example, if the interventional instrument has an inflexible distal end that permits little or no bending, a suitable deployment location may be at a carina near the target structure. At the carina the interventional instrument may be deployed at an approximately 90.degree. approach angle to the passageway wall with minimal bending of the distal end of the instrument. As another example, the navigation planning module may select a deployment location such that the approach angle is between approximately 30° and 90°. When selecting a deployment location, the planning system also confirms that the interventional tool is capable of extending from the catheter a sufficient distance to reach the target structure to perform the interventional procedure.” (Emphasis added.)
The examiner disagrees because Zhao et al disclose the planned deployment location can be selected based upon the instrument operational capability information; in many patients a nearest point deployment location may be impossible for the distal end of the interventional instrument to reach because the instrument has insufficient bend capability (relied on as a constraint of the instrument, emphasis added) within the size and elasticity constraints of the selected anatomic passageway. For example, if the interventional instrument has an inflexible (relied on as a constraint of the instrument, emphasis added) distal end that permits little or no bending. When selecting a deployment location, the planning system also confirms that the interventional tool is capable of extending from the catheter a sufficient distance to reach the target structure to perform the interventional procedure [see 0061].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793